Citation Nr: 1626215	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement service connection for a bilateral knee disability, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to October 1978 and from July 1981 to August 1984.  He also had service in the Army reserves and the army national guard, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for a bilateral knee disability.  

The Veteran testified before a VA Decision Review Officer (DRO) at a December 2010 hearing conducted at the RO.  He also testified before the undersigned at a Board hearing in May 2016.  Transcripts of the hearings have been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral knee disability is due to military service.  Specifically, he asserts that the condition was aggravated during his reserve and/or National Guard service.

At the outset, the Board notes that specific dates of ACDUTRA and IDT service are not established in the record.  Verification of reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  While a June 2009 notification letter indicates that VA military records for the period of active service from October 1976 to October 1978 were unavailable, there is no evidence that efforts were made to verify the appellant's reserve service.  On remand, information regarding the Veteran's reserve service periods must be obtained.

The Veteran was afforded a VA examination in March 2013.  While a diagnosis of bilateral knee degenerative joint disease was provided, the examiner did not provide an etiological opinion.  As such, the examination is not sufficient to determine the service connection claim on appeal.  The Board acknowledges the May 2010 private opinion indicating that the appellant's bilateral knee disability noted during service was the same as his current bilateral knee disability; however, she did not provide an opinion as to whether the condition had its onset during a period of ACDUTRA or IDT or was aggravated by such service.  Further, although she noted treatment for the bilateral knee condition, she did not provide an opinion to support her finding.  Thus, the private opinion is also inadequate.  On remand, the Veteran should be provided a VA examination and an etiological opinion should be obtained.  

Lastly, the during the May 2016 Board hearing, the Veteran reported treatment for his bilateral knee disability at the Fort Worth VA medical center.  The most recent records regarding VA treatment are dated in June 2012.  Outstanding VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records regarding treatment for the Veteran's bilateral knee disability.  Specifically, records from June 2012 to the present should be retrieved.

2.  Take all necessary steps to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (IDT) for his Army Reserve and National Guard service from August 1984 to his discharge in 2004. Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should note all knee disabilities present and estimate the onset of disability for each.  The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral knee disability was caused by active service, to include any period of confirmed ACDUTRA or IDT.  If not, the examiner should opine whether any period of active service, to include confirmed ACDUTRA or IDT aggravated (permanently worsened) a knee disorder deemed to have preexisted that period of service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the Veteran's lay statements of record regarding knee pain during training.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




